 JOSTEN MANUFACTURING COMPANY189JOSTEN MANUFACTURING COMPANY AND JOSTEN ENGRAVING COMPANY,D/B/A AMERICAN YEARBOOK COMPANYIandLOCAL No. 10, AMAL-GAMATED LITHOGRAPHERS OF AMERICA,C. I. 0., PETITIONERJOSTEN MANUFACTURING COMPANY AND JOSTEN ENGRAVING COMPANYandINTERNATIONAL PRINTING PRESSMEN AND ASSISTANTS UNION OFNORTH AMERICA,A. F. ofL., PETITIONER.CasesNos. 18-RC-1510and 18-RC-1511.October 31,1952Decision and Direction of ElectionsUpon separate petitions duly filed under Section 9 (c) of the Na-tional Labor Relations Act, a consolidated hearing was held beforeErwin A. Peterson, hearing officer. The hearing officer's rulings madeat the hearing are free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Herzog and MembersHouston and Murdock].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theNational Labor Relations Act.2.The labor organizations involved claim to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of the employees of the Employer 2 within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act.4.The appropriate units :In Case No. 18-RC-1510, Local No. 10, Amalgamated Lithographersof America, C. I. 0., herein called Lithographers, seeks to sever alllithographic production employees from the company-wide unit pres-ently represented by Jewelry Workers.The employees sought arein the Employer's American Yearbook division and include thoseemployed in the process camera, negative, platemaking, and offsetpress departments, as well as the employees in the copy, composition,copy camera, and inspection departments 3 In effect, Lithographersrequests a unit not only of all employees engaged in the traditional1The Employer's name appears as amended at the hearing.2 The Employer and the Intervenor,International Jewelry Workers Union,Local No. IT,A. F. of L.,herein called Jewelry workers,contend that their current 3-year contractexecuted on August 4, 1950, bars a present determination of representatives.As therecord does not show that 3-year contracts are customary in the Employer's industry, andas this contract has run for more than 2 years,we find that it is not a bar to this proceed-ing.Union Starch and Refining Company,100 NLRB 11401Lithographers would also include the artist, the multilith pressman,and the phototypesetter located in the announcement division.101 NLRB No. 48. 190DECISIONS OF NATIONAL LABOR RELATIONS BOARDlithographic process, but also of those engaged in preparatory work.4In the alternative, Lithographers would accept a smaller unit limitedto employees engaged in the traditional lithographic operation : Em-ployees in the process camera, negative, platemaking, and offset pressdepartments.5 International Printing Pressmen and Assistants Unionof North America, A. F. of L., herein called Pressmen, agrees withLithographers' unit contentions.The Employer and Jewelry Work-ers, which has represented all the employees involved herein for manyyears as part of a broader unit, contend that such units are inappro-priate primarily because of the lack of craftsmanship of the employeesinvolved and because of the bargaining history on a company-widebasis, the integration of operations, and the interchange of employees.In Case No. 18-RC-1511, Pressmen seeks to sever from the company-wide unit all employees in the printing and embossing departmentsof the Employer's announcement division, including typesetters andlinotype operators,6 but excluding all employees in the engraving,binding, and factory clerical departments.In the alternative, Press-men would split these employees into two smaller units, one of type-setters and linotype operators, and the other of the remaining em-ployees in the printing and embossing departments.The Employerand Jewelry Workers contend that the requested units are inappro-priate for the same reasons they oppose the severance of the litho-graphic employees. Lithographers have no interest in this proceeding.At Owatonna, Minnesota, the Employer operates three separatemanufacturing businesses :Jewelry, announcements, and yearbooks.Its jewelry business is not here involved.Its announcements are madein its announcement division. In 1950 the Employer started thenew operation of manufacturing high school and college yearbooks.This operation is known as the American Yearbook Company or theyearbook division, and is located in a building 5 blocks from themain plant.The employees here sought by Lithographers and Press-men are employed in the manufacture of yearbooks and announce-ments.Lithographers' UnitThe yearbook operations begin with the receipt of the rough copyfrom the schools.7The production control department sends it to* Lithographers would exclude those employees processing lithographic products afterthey left the offset press department,that is, employees in the bindery, silk screen,shipping,and stock departments.In such limited unit there would be approximately 25 employees classified as follows :Process camera men, opaquers, opaque repair man, outliners,negative layout men andnegative repair men,platemakers,offset pressmen and their helpers.Such unit would include the following classifications of employees:Platen pressoperators,linotype operators and typesetters in the printing department,and embossingpressmen,embossing press operators,helpers, and feeders in the embossing department.7Approximately 20 percent of the copy received is completely laid out and ready for thelithographic process, and does not require preparatory work. JOSTEN MANUFACTURING COMPANY191the copy department, which laysout,marksup, panels,and pastesthe various components on standardsizesheets of paper.Necessarytyped copy is prepared in the composition department, while checkingand proofreading of the copy is performed in the inspection depart-ment.The completed and checked layout, thus prepared,is for-warded for photographing to the process camera department-thebeginning of the traditional lithographic operation.The resultingfilm is then transmitted to the negative department for developing,masking, and opaquing. In addition, negative department employeeslay out the negatives on yellow sheets of paper, called goldenrodflats, which are then cut out to permit necessary exposure of the nega-tives.The processed flats are forwarded to the platemaking depart-ment, where they are used to sensitize a zinc plate.The plate is thenproperly etched by the platemaker and sent to the offset press depart-ment.The offset pressmen and their helpers set up the plate in thepress, secure paper and ink and take other necessary steps, and operatethe offset presses-the final step in the traditional lithographic proc-ess.The lithographed material is then folded, gathered, and bundled,sewed and stitched into a book, glued or punched, cased, pressed, andpacked ready for shipment.There is no dispute among the parties that the yearbook divisionis engaged in a lithographic operation or that the employees soughtto be represented by Lithographers, particularly those in the processcamera, negative, platemaking, and offset press department, performlithographic functions and use standard lithographic equipment.The Employer and Jewelry Workers contend that by the standardiza-tion and simplification of the particular operations, however, theEmployer has been able to produce acceptable lithographic productswithout the necessity of utilizing skilled lithographic employees.8Although this may be substantially correct, it in no way alters theinherent fact that the Employer is engaged in a traditional litho-graphic operation and that the employees involved perform litho-graphic functions.Moreover, it would appear that these employeesultimately may attain the technical skills of their supervisors who arefamiliar with the lithographic process.And the job descriptions ofthe employees concerned apparently call for the application of theusual lithographic skills.The Board has frequently considered theskills and techniques incident to lithography and has held that thelithographicunit isa process or operational unit which may constitutea unit appropriate for the purposes of collective bargaining notwith-8 The record shows that only 2 out of 25 employees engaged in the traditional litho-graphic process had previous experience or training and that only 3 of the 72 employeessought to be included by Lithographers in its broader unit had any previous experience ortraining. 192DECISIONSOF NATIONALLABOR RELATIONS BOARDstandingcollective bargaining history on a broader basis.9Moreover,the record, in our opinion, fails to revealsuch a close integration ofoperationsor interchange among employees as to prevent the separaterepresentationof this group.However, we do not believe that thoseemployeesengaged in preparatory work have a community of interestsufficient to warranttheir inclusion in such a lithographic unit toAccordingly, we shall exclude yearbook division employees in thecopy, production control, copycamera,composition, inspection, bind-ing, silk screen, stock, and shipping departments.-Pressmen's UnitOperations in the announcement division begin with the cuttingof paper into two standardsizes.The paper is then sent to eitherthe embossing department or to the printing department, wherestandard designs are paneled or blind embossed thereon 12 by diestamping machines and platen presses located in these departments.13The paper is then scored for folding and slotted to receive a callingcard.Whenever necessary, embossed emblems are stamped on withthe die stamping machines, which are also used to print engraved textfrom a plate.If the text is to be raised, it is prepared on a linotypemachine and put througha process,known as art craft or fried print-ing, which utilizes platen presses and virkotype machines.The an-nouncements are printed in flat form and then are processed from thepresses to the bindery department, where they are folded and packed.The order assembly department adds the necessary calling cards andenvelopes to the announcements and packages them for shipment bythe shipping department.For thesame reasonsadvanced in opposition to theseverance of theLithographers' unit, the Employer and Jewelry Workers oppose sev-erance ofthe Pressmen's unit.As in thecase ofthe lithographic unit,there appears to be no dispute among the parties that the employeesin the printing and embossing departments, classifiedas platen pressoperators, linotype operators, compositor typesetters,embossing press-men, feeders, and embossingpressor die stamping operators and help-0 Pacific Coast Association of Pulpand Paper Manufacturers,94NLRB 477;The Madi-sonCompany,92 NLRB 914;Danner Press of Canton,Inc.,91 NLRB 237.We shallinclude the multilith operator, whose operation is essentially lithographic in character.The Standard Printing Company,80 NLRB 338.10 SeeThe Madison Company, supra;cf.The Madison Company,91 NLRB 135.u We shall also exclude the artist,who, although working principally outside the litho-graphic unit,may perform some work in the negative department.Moreover,the artisthas been excluded from the coverage of the contract as a professional employee. Inaddition,we shall exclude the photosetter,as his operation is basically linotype in naturerather than lithographic.12 Paneling or blind embossing is the process of impressing a design into paper withoutthe use of ink.v Both these presses may also be utilized with ink and the platen press can also applygold leaf. JOSTEN MANUFACTURING COMPANY193ers, are engagedin traditional printingoperations,perform customaryprinting duties, and utilize standard printing equipment.We believethat these employees have a community of interest, separateand apartfrom the other production and maintenance employees,sufficient towarrant their severance despite a history of bargaining on a broaderbasis.14Nordo we believe that the integration of operations and theinterchangeof employees, as shown in the record, precludes the sep-arate representationof this group.However, we denyPressmen'srequest for a single unitand grant the alternative request for sep-arate groupsof (1) the linotype operators 15 and typesetters, and (2)the remainingemployees in the printing and embossing departments.The employees in each group may, if they so desire, constitute a sep-arate appropriate unit 16In view of the foregoing, we shall make no final unit determinationat this time but shall direct separate elections by secret ballot amongthe employees of the Employer at its Owatonna, Minnesota, plants inthe voting groups set forth below, including leadmen 17 but excludingall other employees and supervisors as defined in the Act :(a)All lithographic production employees in the process camera,negative, platemaking, and offset press departments, including themultilith operator.(b)All typesetters, linotype operators, and the photosetter.(c)All employees in the printing and embossing departments, ex-cluding typesetters, linotype operators, and the photosetter.If a majority of the employees in voting group (a) vote for Lithog-raphers or Pressmen, or voting groups (a) or (c) vote for Pressmen,such groups will be taken to have indicated a desire to constituteseparate appropriate units, and theRegionalDirector conducting theelections directed herein is instructed to issue a certification of repre-sentatives to Lithographers or Pressmen, as the case may be, for suchgroups,which the Board, under such circumstances, finds to be appro-priate for the purposes of collective bargaining.If a majority in anyof the voting groups vote for Jewelry Workers, such group or groupswill be taken to have indicated a desire to be represented by JewelryWorkers as part of the existing employer-wide production and main-tenanceunit, and the Regional Director is instructed to issue a certifi-cate of results of election to such effect.[Text of Direction of Elections omitted from publication in thisvolume.]14 SeeBverlast Process Printing Co.,98 NLRB1313;Ben-Mont Papers,Inc.,85NLRB 1194.15 Including the photosetter whose operations are basically those of a linotype operator.16 SeeEverlast Process Printing Co., supra.1'The parties stipulated that leadmen were not supervisors,and we have included themin the voting groups.